Title: To Thomas Jefferson from William C. C. Claiborne, 11 July 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            36 Miles from New OrleansJuly 11th. 1806.
                        
                        On this day at 7 O’clock, I sat out from Mr. Fortiers, and arrived at noon, at the house of Mr. Truards, the
                            Judge of the County Court, for the County of German Coast. Judge Truard had invited to his house, the Justices of the
                            Peace, and the other Civil officers of the County, & with whom I had the honor to dine.—The day passed pleasantly away,
                            and I was pleased to find, that the American Government & Laws began to be understood & admired by the Company.—Judge
                            Truard is a native of Paris, and has received a liberal education; he early emigrated to Louisiana, and is married to a
                            Creole of the Country, by whom he has had several Children. I find in Mr. Truard the Character of an honest, intelligent
                            man, & a Zealous American; he, alike with his guests, professed to be admirers of the principles of our Government; but
                            were of opinion, that the American Judiciary was not adopted to the present State of the Territory;—they thought the Trial
                            by Jury, was not desirable, & complained most heavily of the conduct of the Lawyers; Judge Truard, as well as his
                            neighbours are cultivators of the Cane, and are greatly augmenting their wealth; I saw at Judge Truards some Peaches of an
                            excellent quality; to the raising of which this climate is happily adapted.
                        In the neighbourhood of Mr. Truards, two Americans have established Sugar Plantations, Mr. Butler late of the
                            Mississippi Territory, & Mr. James Brown from Kentucky; the former has a flattering prospect, and will probably make the
                            present year fifteen Thousand Dollars; the latter is only preparing for the culture of sugar the ensuing year; he
                            purchased his estate the last year for (I believe) sixteen thousand Dollars, and at present, he would probably refuse
                            forty thousand Dollars.—My Indisposition Stil continues; but I persuade myself it will not prove serious. 
                  I have the honor
                            to be, Sir, Very respectfully, your mo: obt. Servt.
                        
                            William C. C. Claiborne
                            
                        
                    